        Case 1:20-cv-01588-JPC-SLC Document 36 Filed 01/25/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RENZER BELL,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-1588 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
CHARLES GRAY,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The docket reflects that Plaintiff Renzer Bell commenced this action by filing a Complaint

against Defendant Charles Gray on February 24, 2020. (Dkt. 2). On March 23, 2020, the

Honorable Colleen McMahon granted Plaintiff’s request to proceed without prepayment of fees

pursuant to 28 U.S.C. § 1915. (Dkt. 3). The case was reassigned to the Honorable Lorna G.

Schofield on March 24, 2020. The next day, Judge Schofield directed the U.S. Marshals’ Service

to effect service on Defendant. (Dkt. 5). On July 20, 2020, the U.S. Marshals’ Service sent a

status update to the Court, explaining that a summons packet was sent in April 2020, but Defendant

has failed to return an Acknowledgement of Receipt. (Dkt. 17). The U.S. Marshals’ Service

explained that at the time, because of circumstances related to the COVID-19 pandemic, “all

personal service of civil process has been suspended until further notice.” (Id.). Subsequently, a

new summons was reissued and mailed to Defendant Charles Gray on August 19, 2020.               On

August 18, 2020, given the difficulties of effecting service on Defendant by regular means,

Plaintiff requested that the Court grant leave to effect service on Defendant by email. (Dkt. 21).

On August 20, 2020, the Court denied the request without prejudice. (Dkt. 22). On September 8,

2020, after Defendant has still not appeared, and no proof of service was filed on the docket, Judge
       Case 1:20-cv-01588-JPC-SLC Document 36 Filed 01/25/21 Page 2 of 4


Schofield once again ordered that the U.S. Marshals’ Service effect service on Defendant. (Dkt.

24). The next day, Judge Schofield amended her order to specify that the U.S. Marshals’ Service

should effect service on Defendant by certified mail. (Dkt. 25). Finally, a U.S. Marshals’ form

reflecting executed return of service, with an attached certified mail receipt, was filed on the

docket, indicating that delivery occurred on or about September 17, 2020. (Dkt. 32). 1 This case

was reassigned to the undersigned on September 29, 2020.

       On November 24, 2020, Plaintiff Renzer Bell filed an Affidavit in Support of Equitable

Demand for Entry of Default against the Defendant Charles Gray. (Dkt. 31). A Clerk’s Certificate

of Default was filed on the docket on December 4, 2020. (Dkt. 33). On December 8, 2020, this

Court entered an Order construing Plaintiff’s submission as a motion for default judgment. (Dkt.

34). The Court further ordered that (1) the Defendant shall file any opposition to the motion by

January 5, 2021, and (2) the Defendant appear and show cause before the Court on January 20,

2021, at 3:30 p.m., why an order should not be issued granting a default judgment against

Defendant. (Id.) On January 15, 2021, the Court directed that Plaintiff be prepared to discuss

certain topics at the January 20, 2021 hearing, including any communication that Plaintiff had with

Defendant regarding the litigation. (Dkt. 35).

       Defendant failed to either appear at the January 20, 2021 Conference or file an opposition

to Plaintiff’s default judgment motion. At the January 20, 2021 Conference, the Court expressed

concern as to whether Defendant had notice of the instant action and the default judgment hearing.

As noted above, while service was purportedly made on Defendant by certified mail on September

17, 2020, the process receipt provided by the U.S. Marshals’ Service bears the notation “signature

illegible” and it is difficult to discern whether the signature on the mail receipt resembles



       1
         This proof of service was originally filed on September 24, 2020 (Dkt. 26), and was
refiled on November 30, 2020 to correct a technical error. (Dkt. 32).
                                                  2
       Case 1:20-cv-01588-JPC-SLC Document 36 Filed 01/25/21 Page 3 of 4


Defendant’s name. (Dkt. 32.) The Court further noted that the signature on the certified mail

receipt does not appear to match the signature, purportedly made by Defendant, on the contracts

attached to the Complaint as exhibits. Compare Dkt. 32 with Dkt. 1, Exhs. P, Q. During the

Conference, the Court also questioned Plaintiff about Exhibit Y to his Complaint, which is a March

2, 2016 email in which Plaintiff asked Defendant to provide a new home address because Plaintiff

“received return mail from the address . . . provided.” Id., Exh. Y. Plaintiff clarified that the

address mentioned in this email correspondence was the same address used to attempt service in

this case.

        Because of these concerns, the Court finds it appropriate to attempt personal service of the

summons and complaint on Defendant. The Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for Defendant Charles Gray. The

Clerk of Court is further instructed to issue an amended summons for Defendant and deliver to the

U.S. Marshals’ Service all the paperwork necessary for the Marshals Service to effect personal

service on Defendant. A copy of this Order should be included in the paperwork that will be

delivered to Defendant at the time of service.

                                          CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff.

        The Court also directs the Clerk of Court to issue an amended summons for Defendant

Charles Gray, complete a USM-285 form with the service address for Defendant, 3574

Multiview Drive, Los Angeles, California, 90068, and deliver all documents necessary to effect

personal service on Defendant to the U.S. Marshals’ Service. Finally, a copy of this Order

should be delivered to Defendant at the time of personal service.




                                                  3
       Case 1:20-cv-01588-JPC-SLC Document 36 Filed 01/25/21 Page 4 of 4


       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue.)

       SO ORDERED.

Dated: January 25, 2021                              __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 4
